Citation Nr: 1610419	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-32 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to May 1, 2010, and an initial rating in excess of 30 percent from May 1, 2010, for the service-connected cervical myelopathy and cervical spondylosis with stenosis at C3-4, 4-5, and 6-7 [hereinafter, a cervical spine disability].

2.  Entitlement to an extra-schedular rating for a cervical spine disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from May 1968 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board, most recently in August 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to an extra-schedular rating for a cervical spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 1, 2010, the Veteran's cervical spine disability was manifested moderate limitation of motion; limitation of flexion to 30 degrees at worst; combined range of motion limited to 210 degrees at worst; and painful motion.

2.  Beginning May 1, 2010, the Veteran's cervical spine disability has been manifested by flexion limited to 15 degrees at worst; pain; excess fatigability; and lack of endurance.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a cervical spine disability have not been met prior to May 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242-5243 (2015).

2.  The criteria for a rating in excess of 30 percent for a cervical spine disability have not been met beginning to May 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed letters in February 2005 and May 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2005 and May 2008 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  See December 2014 supplemental statement of the case.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

During the pendency of this claim, the criteria for rating disabilities of the spine were revised.  Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warrants a 20 percent rating is warranted if it is moderate with recurring attacks.  A 40 percent rating is warranted if it is severe with recurrent attacks and intermittent relief.  A 60 percent rating is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is rated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurological manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When rating on the basis of chronic manifestations, rate orthopedic disabilities using the rating criteria for the most appropriate orthopedic diagnostic code or codes.  Rate neurological disabilities separately using rating criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, there are several diagnostic codes pertaining to the cervical spine.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003), a 30 percent rating is warranted when there is favorable ankylosis of the cervical spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003), a 20 percent rating is warranted for moderate limitation of motion of the cervical spine.  A 30 percent rating is warranted for severe limitation of motion of the cervical spine.  

Beginning September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The rater is instructed to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate ratings of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has asserted that he should have a higher rating for his cervical spine disability because his level of impairment is worse than contemplated by the currently assigned ratings.

At an October 2007 VA examination, the Veteran reported that he experienced neck pain that was usually a 6 out of 10 in intensity.  He reported that the pain was central and dull at times, but it was occassionally sharp and would run down his left arm.  He reported that he would have painful flare-ups one or two days a month where his pain level would increase to a 10 out of 10 in intensity.  He reported that while his neck pain increased in severity with activity, the flare-ups were not usually precipitated by any specific activity.  The Veteran denied bowel and bladder dysfunction.  He reported that he experienced significant clumsiness and balance problems.  The Veteran reported pain and decreased function with repetitive motion of his neck.  The Veteran denied experiecing any incapacitating episodes for which he was prescribed bed rest by his treatment provider in the last 12 months.  

Upon physical examination, there was tenderness to palpation of the left paraspinous musculature down to the trapezius.  Cervical spine range of motion measurements were as follows: forward bending to 30 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees each, and right and left lateral rotation to 45 degrees each.  The Veteran experienced pain throughout all excursions of motion and his pain increased following repetition.  The examiner noted that the majority of the Veteran's pain was with lateral bending and that his arc of motion did not decrease with repetitive use.  The examiner further noted that it was conceivable that pain could further limit function, but that it was not feasible to to attempt to express any additional limitation in terms of degrees with any medical certainty.  X-rays of the cervical spine revealed hardware in place with fusion at what appeared to be C3-7.  The examiner diagnosed spondylosis at C3-4, C4-5, and C6-7 with prior fusion and cervical myelopathy.  The examiner noted that the Veteran was able to perfom most of his activities of daily living without difficulty, except during periods of flare-up.  The examiner also noted that while the Veteran was not currently working, his balance problems would make it very difficult for him to work.

At a May 2010 VA examination, the Veteran reported that he experienced neck pain.  The Veteran reported that he experienced frequent flare-ups of his neck pain during cold weather, but less often during the warm weather months.  The Veteran denied expriecing bowel or bladder dysfunction and did not use any assistive devices.  The Veteran denied experiencing any incapacitating episodes that required medically prescribed bed rest in the last 12 months.  

Upon physical examination, the Veteran was well-developed, well-nourished, and healthy.  Cervical spine range of motion measurements were as follows: flexion to 15 degrees, extension to 15 degrees, right and left lateral bending to 7 degrees each, and right and left lateral rotation to 10 degrees each.  The examiner noted that there was no additional limitation in motion or fatigability following repetition.  The examiner noted that there was no pain on range of motion at the time of the examination, but that it was certainly possible that the Veteran's function could certainly be further limited by pain, particulary during winter month flare-ups.  However, the examiner noted the degree of additional loss could not be determined with any medical certainty.  The examiner diagnosed status post cervical fusion C3-7 and cervical myelopathy.  

At an October 2011 VA examination, the Veteran reported that he experienced neck popping and pain.  The Veteran denied bowel and bladder dysfunction.  Upon physical examination, cervical spine range of motion measurements were as follows: flexion to 30 degrees, extension to 15 degrees, right and left lateral flexion to 10 degrees each, and right and left lateral rotation to 50 degrees each.  The Veteran did not have additional limitation of motion following repetition.  The Veteran's functional impairment resulting from his cervical spine disability was noted to consist of less movement than normal and painful movement.  There was no localized tenderness or pain to palpation of the cervical spine and there was no guarding or muscle spasm present.  Muscle strength testing, deep tendon reflex examination, and sensory examination were all normal.  The examiner noted that the Veteran did not have intervertebral disc syndrome.  X-rays revealed arthritis of the cervical spine.  

At a November 2014 VA examination, the Veteran reported experiencing worsening neck pain and radicular symptoms in both arms.  He denied experiencing bowel and bladder dysfunction.  Upon physical examination, cervical spine range of motion measurements were as follows: flexion to 10 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees each, and right and left lateral rotation to 40 degrees each.  There was no additional limitation of motion following repetition.  The Veteran's cervical spine functional impairment was noted to consist of less movement that normal, excess fatigability, pain on movement, and lack of endurance.  The Veteran had localized tenderness or pain to palpation of the cervical spine.  There was no evidence of muscle spasms or guarding.  The Veteran had decreased strength in bilateral elbow flexion, but strength testing was otherwise normal.  There was no muscle atrophy.  Deep tendon reflex examination was normal.  There was no ankylosis of the cervical spine and the Veteran did not have intervertebral disc syndrome.  The Veteran denied using assistive devices.  X-rays revealed cervical spine arthritis.  The examiner diagnosed cervical spine fusion.  The examiner noted that the Veteran's cervical spine disability would impact his ability to work overhead, or perform any activity requiring neck movement.  It was noted that the Veteran should not work in any position where there was an oppotunity to fall.  The examiner noted that the Veteran did not have flare-ups of his cervical spine disability and he did not experience increased functional impairment following repetition.  The examiner also opined that the Veteran's current symptoms were more likely than not related to his original neck injury.  
Further review of the record shows that the Veteran has received periodic VA Medical Center and private treatment for various disabilities, to include his cervical spine disability.  However, there is no evidence of record in the VA or private treatment notes indicating that the Veteran has limitation of motion of the cervical spine or any other symptomatology that is more severe than that noted in the various VA examination reports of record. 

The Veteran's cervical spine disability has always been evaluated based on the rating criteria effective September 26, 2003.  However, the Board notes that, as the Veteran filed his claim prior to the September 26, 2003, amendment, the Board must also consider whether he is entitled to a higher rating for his cervical spine disability based on the criteria in effect prior to September 26, 2003.  

In this regard, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent before May 1, 2010, prior to the regulation change on September 26, 2003.  Specifically, there is no evidence of record that the Veteran has ankylosis of the cervical spine, let alone had it prior to September 26, 2003.  Further, the Board notes that the Veteran's cervical spine limitation of motion was no worse than moderate for that period.  There is no evidence that the Veteran had flexion less than 30 degrees or that his combined range of motion was so limited as to be considered worse than moderate in severity prior to September 26, 2003.  Additionally, there is no indication from the record that the Veteran has intervertebral disc syndrome or that he experiences recurring attacks related to such.  Therefore a rating in excess of 20 percent prior to the regulation change on September 26, 2003, is not warranted.  C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293 (2003).

The Board will now address whether the Veteran is entitled to a rating in excess of 20 percent before May 1, 2010, under the new rating criteria, effective September 26, 2003.  The Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent prior to May 1, 2010.  There is no evidence of record showing that the Veteran had cervical spine flexion limited to worse than 30 degrees or that his combined cervical spine range of motion was limited to l70 degrees or less.  Therefore, the Board finds that a rating in excess of 20 percent prior to May 1, 2010 is not warranted.  The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his October 2007 VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the cervical spine prior to May 1, 2010.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The Board also finds that the Veteran is not entitled to a rating in excess of 30 percent for his cervical spine disability beginning May 1, 2010.  There is no evidence that the Veteran has ankylosis of the entire cervical spine.  Therefore, a rating in excess of 30 percent beginning May 1, 2010, is not warranted.  The Board also notes that the additional limitation that the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his May 2010 VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 30 percent for functional impairment of the cervical spine beginning May 1, 2010.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran has degenerative disc disease of the cervical spine or that he experiences incapacitating episodes requiring medically prescribed bed rest.  He is properly rated based on the limitation of motion, and a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

Further, the Board notes that the Veteran has been granted separate compensable ratings for neurological impairment in his upper extremities and for residual cervical spine surgical scars.  The Veteran has not disagreed with the ratings or effective dates assigned for the separate ratings for those disabilities.  Therefore, those issues will not be addressed in this decision.


ORDER

Entitlement to an initial rating in excess of 20 percent prior to May 1, 2010, and an initial rating in excess of 30 percent beginning May 1, 2010, for the service-connected cervical myelopathy and cervical spondylosis with stenosis at C3-4, 4-5, and 6-7, is denied.  


REMAND

Regrettably, the Board finds that additional development is required before the remaining claim on appeal is decided.  The Veteran asserts that his cervical spine disability caused symptoms that result in an exceptional or unusual disability picture, to include marked interference with employment, as to render impractical the application of the regular rating standards.  Review of the record shows that the Veteran's cervical spine disability is rather severe in nature, but not manifested by symptoms that would warrant a higher schedular rating.  Further, there is an indication from the record that the Veteran has not worked in quite some time as a result of his cervical spine disability.  

Therefore, the Board finds that the rating schedule may be inadequate and that the issue of entitlement to an extra-schedular rating for a cervical spine disability pursuant to 38 C.F.R. § 3.321 (b)(1) should be referred to the Under Secretary for Benefits or the Director of Compensation Service for consideration.  38 C.F.R. § 3.321 (b)(1) (2015).  Thus, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of Compensation Service for consideration of whether an extra-schedular rating for the service-connected cervical myelopathy and cervical spondylosis with stenosis at C3-4, 4-5, and 6-7 is warranted pursuant to 38 C.F.R. § 3.321 (b)(1).  

2.  Then, readjudicate the remaining claim on appeal-entitlement to an extra-schedular rating for the service-connected cervical myelopathy and cervical spondylosis with stenosis at C3-4, 4-5, and 6-7.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


